Order unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Plaintiff appeals from an order issued pursuant to CPLR 5240 staying' enforcement of a judgment in the amount of $470,581.55 recovered for nonpayment of a note given by defendants in connection with a loan for an apartment project. The papers in support of the application for the stay contain no evidence that the defendants would suffer unreasonable annoyance, expense, embarrassment, disadvantage, or other prejudice if the stay were not granted (see NY Legis Doc, 1959, No. 17, p 314; Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 5240:1, p 451). Special Term, however, in its memorandum decision recited that the plaintiff had issued an execution to the Sheriff against “Mr. Bailey’s interest in his law partnership”, a fact which, if true, would warrant a limited stay of enforcement as to that asset (see Moskin v Midland Bank & Trust Co., 96 Mise 2d 600). Accordingly, the order is modified to deny the application except as to the stay of enforcement of the judgment against any interest of *749defendant Arthur N. Bailey in his law practice or law partnership. (Appeal from order of Chautauqua Supreme Court — stay execution of judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr, Denman and Schnepp, JJ.